Citation Nr: 1646287	
Decision Date: 12/09/16    Archive Date: 12/21/16

DOCKET NO.  14-14 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Portland, Oregon


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for service-connected depressive disorder, not otherwise specified (NOS), with secondary anxiety.

2.  Entitlement to a rating in excess of 20 percent for service-connected right ankle, chronic synovitis with degenerative joint disease (DJD).

3.  Entitlement to a rating in excess of 20 percent for service-connected left ankle, chronic synovitis with DJD.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs




ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to February 1985.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2013 rating decision, which, inter alia, granted entitlement to service connection for depressive disorder, NOS, with secondary anxiety and assigned a 50 percent rating.  The decision also denied the Veteran's claims of entitlement to increased ratings for service-connected chronic synovitis with DJD of the right and left ankles.  The Veteran filed a notice of disagreement as to the assigned ratings in August 2013.  In a March 2014 statement of the case (SOC), the RO addressed the denials of higher ratings for depressive disorder, as well as for the right and left ankles.  The Veteran filed a substantive appeal (via a VA Form 9, Appeals to the Board of Veterans' Appeals) as to the claims in April 2014.

The Veteran was scheduled to appear at the Portland RO for a videoconference hearing before the undersigned Veterans Law Judge on December 5, 2016; however, he withdrew his request for a hearing pursuant to 38 C.F.R. § 20.704(e).  See the statement of the Veteran's representative dated November 2016.

In a March 2014 letter, the Veteran was notified of the creation of an overpayment.  He disagreed with the validity of the debt and the RO addressed this matter in an April 2015 SOC.  The Veteran did not file a substantive appeal as to this issue; as such, an appeal as to that matter was not perfected.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.202 (2015).  Accordingly, said issue is not in appellate status and will not be addressed herein.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (the request for appellate review is completed by the claimant's filing of a substantive appeal after a SOC is issued by VA).

FINDING OF FACT

In a November 2016 statement, the Veteran, through his representative, withdrew all claims on appeal, including the increased rating and initial rating claims.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal with respect to the claim for an initial rating in excess of 50 percent for service-connected depressive disorder, NOS, with secondary anxiety, are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of the appeal with respect to the claim for a rating in excess of 20 percent for service-connected right ankle, chronic synovitis with DJD, are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3.  The criteria for withdrawal of the appeal with respect to the claim for a rating in excess of 20 percent for service-connected left ankle, chronic synovitis with DJD, are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In a November 2016 statement, the Veteran, through his representative, expressed his desire to withdraw all of his claims on appeal-specifically, the increased rating and initial rating claims.  Hence, no allegations of errors of fact or law remain for appellate consideration as to the issues currently before the Board.  Accordingly, the Board does not have jurisdiction to review the appeal as to these matters, and they must be dismissed.


ORDER

The appeal as to the claim for an initial rating in excess of 50 percent for service-connected depressive disorder, NOS, with secondary anxiety, is dismissed.

The appeal as to the claim for a rating in excess of 20 percent for service-connected right ankle, chronic synovitis with DJD, is dismissed.

The appeal as to the claim a rating in excess of 20 percent for service-connected left ankle, chronic synovitis with DJD, is dismissed.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


